DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 08/22/2017, claims foreign priority of Application No. JP2017-039432 filed in Japan on 03/02/2017.
This action is in response to amendments and remarks filed on 03/31/2021. In the current amendments, claims 2-3 were previously cancelled, claims 5-7 are currently cancelled, and claims 12-14 are added. Claims 1, 4, and 8-14 are pending and have been examined.
In response to amendments and remarks filed on 03/31/2021, the 35 U.S.C. 103 rejection made in the previous Office Action has been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 11 recites “computer readable medium,” which does not have proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the specifier" in line 3. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “the specification system”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a work supporting system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting system. Each of the following limitations:
identify work items from a maintenance log to which a work content is written as text; 
establish an anteroposterior relation between the work items based on a clue expression, indicating time and the anteroposterior relation, in the text within a threshold distance of the work items identified...; 
determine an order relation among the work items based on the anteroposterior relation established...
count the anteroposterior relation between the work items established...for each pair of the work items
determines whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted... 
performs, when the anteroposterior relation between all pairs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
“a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “a counter”), the above limitations in the context of this claim encompasses identify work items (corresponds to observation and evaluation), establish an anteroposterior relation (corresponds to evaluation and judgement), determine an order relation (corresponds to evaluation and judgement), count the anteroposterior relation (correspond to evaluation), determines whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted by the counter (correspond to evaluation and judgement with assistance of pen and paper), and performs, when the anteroposterior relation between all pairs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items (correspond to evaluation and judgement with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “a counter”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a work supporting system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting system. Each of the following limitations:
retrieves a first clue expression indicating time from the text within the threshold distance of the work item identified by the specifier, 
sets the time indicated by the retrieved clue expression to the work item, 
retrieves a second clue expression indicating a temporal anteroposterior relation from the text within the threshold distance of the work item to which the time is set, and 
sets the anteroposterior relation indicated by the retrieved clue expression to the work item
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
“a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, and “a decision engine implemented by one or more hardware processors and configured to”), the above limitations in the context of this claim encompasses retrieves a first clue expression and retrieves a second clue expression (correspond to observation), and sets the time indicated by the retrieved clue expression and sets the anteroposterior relation (correspond to evaluation and judgement), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “an analyzer implemented by one or more hardware processors and configured to”), as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a work supporting system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting system. Each of the following limitations:
...sets a time interval between the work items based on the clue expression 
...determines the order relation among the work items and a waiting time between the work items based on the anteroposterior relation and the time interval set...
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, and “a decision engine implemented by one or more hardware processors and configured to”), the above limitations in the context of this claim encompasses sets a time interval and determines the order relation among the work items (corresponds to evaluation and judgement), which is considered a mental process. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “an analyzer implemented by one or more hardware processors and configured to”), as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a work supporting system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting system. Each of the following limitations:
...output information indicating the order relation among the work items determined...
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “a user interface system implemented by one or more hardware processors”), the above limitations in the context of this claim encompasses output information indicating the order relation (corresponds to evaluation and judgement), which is considered a mental process. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “an analyzer implemented by one or more hardware processors and configured to”), as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting method. Each of the following limitations:
identifying work items from a maintenance log to which a work content is written as text;
establishing an anteroposterior relation between the work items based on a clue expression indicating time and the anteroposterior relation in the text within a threshold distance of the identified work items; and 
determine an order relation among the work items based on the established anteroposterior relation
counting the established anteroposterior relation between the work items for each pair of the work items,
wherein the determining includes determining whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted, and
performing, when the anteroposterior relation between all pa1rs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompasses identifying work items (corresponds to observation and evaluation), establishing an anteroposterior relation (corresponds to evaluation and judgement), and determine an order relation (corresponds to evaluation and judgement), counting the established anteroposterior relation (correspond to evaluation), wherein the determining includes determining whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted (correspond to evaluation and judgement with assistance of pen and paper), and performing, when the anteroposterior relation between all pa1rs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items (correspond to evaluation and judgement with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that would integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for analyzing work items from a maintenance log. Each of the following limitations:
identifying work items from a maintenance log to which a work content is written as text;
establishing an anteroposterior relation between the work items based on a clue expression indicating time and the anteroposterior relation in the text within a threshold distance of the identified work items; and 
determining an order relation among the work items based on the established anteroposterior relation
counting the established anteroposterior relation between the work items for each pair of the work items,
wherein the determining includes determining whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted, and
performing, when the anteroposterior relation between all pairs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
“a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer...”), the above limitations in the context of this claim encompasses identifying work items (corresponds to observation and evaluation), establishing an anteroposterior relation (corresponds to evaluation and judgement), determine an order relation (corresponds to evaluation and judgement), counting the established anteroposterior relation (correspond to evaluation), wherein the determining includes determining whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted (correspond to evaluation and judgement with assistance of pen and paper), and performing, when the anteroposterior relation between all pa1rs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items (correspond to evaluation and judgement with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer...”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a work supporting system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting system. Each of the following limitations:
identify work items from a maintenance log to which a work content is written as text; 
establish an anteroposterior relation between the work items based on a clue expression, indicating time and the anteroposterior relation, in the text within a threshold distance of the work items identified...; 
determine an order relation among the work items based on the anteroposterior relation established...
count the anteroposterior relation between the work items established by the configuration system for each pair of the work items
determines whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted
calculates, when the anteroposterior relation between all pairs of the work items is not uniquely determined, a total of frequencies relating to the anteroposterior relation between the work items for each permutation of the work items as a score
determines the permutation of the work items selected based at least in part on the score as the order relation among the work items
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “a counter”), the above limitations in the context of this claim encompasses identify work items (corresponds to observation and evaluation), establish an anteroposterior relation (corresponds to evaluation and judgement), determine an order relation (corresponds to evaluation and judgement), count the anteroposterior relation (correspond to evaluation), determines whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted (correspond to evaluation and judgement with assistance of pen and paper), calculates, when the anteroposterior relation between all pairs of the work items is not uniquely determined, a total of frequencies relating to the anteroposterior relation between the work items for each permutation of the work items as a score (correspond to evaluation and judgement with assistance of pen and paper), and determines the permutation of the work items selected based at least 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “a counter”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a work supporting system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting system. Each of the following limitations:
perform a natural language processing on the text written to the maintenance log 
identifies a work item from the text on which the natural language processing is performed
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, “a counter”, “an analyzer implemented by one or more hardware processors”), the above limitations in the context of this claim encompasses perform a natural language processing on the text written to the maintenance log (correspond to evaluation and judgement with assistance of pen and paper) and identifies a work item from the text on which the natural language processing is performed (corresponds to observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, “a counter”, “an analyzer implemented by one or more hardware processors”, as drafted, 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a work supporting system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a work supporting system. Each of the following limitations:
extracts a word string matching a particular pattern as a keyword candidate from the text on which the natural language processing is performed
obtains a statistic of the keyword candidate
calculates a likelihood of the keyword candidate based on the statistic
specifies the keyword candidate as the work item based on the likelihood

(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, “a counter”, “an analyzer implemented by one or more hardware processors”), the above limitations in the context of this claim encompasses extracts a word string matching a particular pattern as a keyword candidate from the text on which the natural language processing is performed (correspond to evaluation and judgement with assistance of pen and paper), obtains a statistic of the keyword candidate (correspond to observation and evaluation), calculates a likelihood of the keyword candidate based on the statistic (correspond to evaluation), and specifies the keyword candidate as the work item based on the likelihood (correspond to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, “a counter”, “an analyzer implemented by one or more hardware processors”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed on 03/31/2021 with respect to the 35 U.S.C. 101 rejection to claims 1, 4, and 8-11 have been fully considered but they are not persuasive. 
Applicant asserts that “the claim cannot practically be performed in the mind. For example, amended claim 1 recites "a counter configured to count the anteroposterior relation between the work items established by the configuration system for each pair of the work items," "wherein the decision engine determines whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted by the counter, and performs, when the anteroposterior relation between all pairs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items." Such features require action by a processor that cannot be practically applied in the mind.” (Remarks, pg. 9).
Examiner’s Response:
The Examiner respectfully disagrees. First, the limitation directed to counting the anteroposterior relation between the work items established for each pair of the work items 
Further, the recitation of elements such as “configuration system” (implemented by processor) and “decision engine” (implemented by processor), and a “counter” in the claim, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. According to MPEP 2106.04(a)(2)(III)(C), “Claims can recite a mental process even if they are claimed as being performed on a computer...In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant 
In the present claim, the recitation that a processor is applied amounts to merely using a computer as a tool to perform the concept. Therefore, the claimed features discussed above recite mental processes.

Applicant asserts that “the claim at issue in the present case provides a specific improvement over prior systems, resulting in improved text mining systems...The claims at issue here are directed to a particular manner of determining, by a work supporting system, "an order relation among the work items based on the anteroposterior relation established by the configuration system," as recited in independent claim 1. This solves problems identified in conventional technologies” (Remarks, pg. 10-11).
Examiner’s Response:
The Examiner respectfully disagrees. Determining an order relation among work items based on an established anteroposterior relation requires one to evaluate an order (or schedule) based on which work item needs to be performed first. This evaluation can be performed by a human with the assistance of pen and paper, which is considered a mental step (a category of abstract idea). Therefore, any alleged improvement directed to the “particular manner of determining” an order relation among work items as claimed is at best an improvement to an abstract idea, not an improvement to a specific technology or an improvement to computer functionality. 

Applicant asserts that “the claims amount to "significantly more" than a judicial exception, include unconventional subject matter, and provide an inventive concept. In particular, the claims at issue are directed at least to "a work supporting system" that includes a specification system that "count[s] the anteroposterior relation between the work items established by the configuration system for each pair of the work items," "determines whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted by the counter, and performs, when the anteroposterior relation between all pairs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items." At least these features are unconventional and provide an inventive concept” (Remarks, pg. 11-12).
Examiner’s Response:
The Examiner respectfully disagrees. As discussed in the 35 U.S.C. 101 rejection to claim 1 above, the claim encompasses count the anteroposterior relation (correspond to evaluation), determines whether the anteroposterior relation between each pair of the work items is uniquely determined based on the number of counts of each pair of the work items counted by the counter (correspond to evaluation and judgement with assistance of pen and paper), and performs, when the anteroposterior relation between all pairs of the work items is uniquely determined, strongly connected component decomposition on the work items to determine the order relation among the work items (correspond to evaluation and judgement with assistance of pen and paper). More specifically, a graph is strongly connected if every vertex is reachable from every other vertex. Therefore, performing strongly connected component decomposition on the work items amounts to evaluation that can be performed on paper since it only requires decomposing (partitioning or dividing) the strongly connected component (graph or subgraph), which can be performed by a human on paper. According to MPEP 2106.04(a)(2), “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human 
The additional elements of “a specification system implemented by one or more hardware processors and configured to”, “a configuration system implemented by one or more hardware processors and configured to”, “a decision engine implemented by one or more hardware processors and configured to”, and “a counter”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The use of generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The above responses also apply to claims 4 and 8-11 as Applicant has relied on the arguments for claim 1 with respect to claims 4 and 8-11.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HAMPAPUR et al. (US 2012/0316906 A1) teaches determining a maintenance schedule of geographically dispersed physical assets.
A prior art rejection has not been applied to claims 1, 4, and 8-14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YING YU CHEN/Examiner, Art Unit 2125